PER CURIAM.
Order reversed, with $10 costs and disbursements, and motion denied with $10 costs. Held, that the order bringing in the committee of Emma Smith, an incompetent person, and the administratrix of the estate of Loren D. Smith, deceased, as parties plaintiff with Addie L. Nichols individually, was unauthorized; said proposed parties plaintiff not being united in interest in the subject of the action. See, also, 164 App. Div. 304, 150 N. Y. Supp. 410.
KRUSE, P. J., dissents, and votes for affirmance.